             Case 3:19-cv-04744-WHA Document 24 Filed 10/15/19 Page 1 of 10




     BRAGAR EAGEL & SQUIRE, P.C.
 1
     Marion C. Passmore (#228474)
 2   101 California Street, Suite 2710
     San Francisco, California 94111
 3   Tel.: (415) 365-7149
     Fax: (212) 214-0506
 4
     Email: passmore@bespc.com
 5
     Proposed Liaison Counsel for the Proposed Class
 6
 7   (Additional Counsel on signature page)

 8
                                   UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10
     DOUGLAS GREENE, Individually and on behalf of all   Case No.: 3:19-cv-04744-WHA
11   others similarly situated,
                                                         CLASS ACTION
12
                   Plaintiff,
13          vs.                                          NOTICE OF MOTION AND
                                                         MOTION OF AHMAD RATEGH
14                                                       FOR APPOINTMENT AS LEAD
     GRANITE CONSTRUCTION INCORPORATED,
     JAMES H. ROBERTS, and JIGISHA DESAI,                PLAINTIFF AND APPROVAL OF
15                                                       COUNSEL; MEMORANDUM OF
                                                         POINTS AND AUTHORITIES IN
16                                                       SUPPORT THEREOF
                   Defendants.
17
                                                         Judge: Honorable William H. Alsup
18
                                                         Hearing Date: November 21, 2019
19                                                       Time: 8:00 AM
                                                         Courtroom: 12- 19th Floor
20
21
22
23
24
25
26
27
28


         NOT. OF MTN. AND MTN. OF AHMAD RATEGH FOR APPT. AS LEAD PLAINTIFF &
        APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF--3:19-cv-04744-WHA
             Case 3:19-cv-04744-WHA Document 24 Filed 10/15/19 Page 2 of 10




 1          TO:     ALL PARTIES AND THEIR COUNSEL OF RECORD
 2          PLEASE TAKE NOTICE that on Thursday, November 21, 2019, at 8:00 a.m. before the
 3   Honorable William H. Alsup in San Francisco Courthouse, Courtroom 12- 19th Floor, 450 Golden Gate
 4   Avenue, San Francisco, CA 94102, class member Ahmad Rategh, will, and hereby does move this
 5   Court for an order granting his Motion:
 6          (a) appointing Mr. Rategh as Lead Plaintiff; and
 7          (b) approving Mr. Rategh’s selection of Bernstein Liebhard LLP (“Bernstein Liebhard”) as
 8   Lead Counsel and Bragar Eagel & Squire, P.C. (“Bragar Eagel & Squire”) as Liaison Counsel for the
 9   proposed Class.
10          This Motion is brought pursuant to Section 21D(a)(3)(B) of the Securities Exchange Act of
11   1934 (“Exchange Act”), 15 U.S.C. § 78u-4(a)(3)(B), and Rule 42(a) of the Federal Rules of Civil
12   Procedure, on the grounds that:
13          (1) Ahmad Rategh should be appointed as Lead Plaintiff for the class of shareholders that
14   purchased or otherwise acquired Granite Construction Inc. securities between October 26, 2018 and
15   August 1, 2019, both dates inclusive (the “Class Period”), as Mr. Rategh has timely made this Motion,
16   has the largest financial interest and otherwise satisfies the pertinent requirements of Federal Rule of
17   Civil Procedure 23; and
18          (2) Ahmad Rategh’s selection of Bernstein Liebhard as Lead Counsel and Bragar Eagel &
19   Squire as Liaison Counsel should be approved as the firms are well qualified and have extensive
20   experience in cases of this type.
21          This Motion is supported by the accompanying Memorandum of Points and Authorities, the
22   concurrently filed Declaration of Marion C. Passmore, the pleadings and other filings in this action, and
23   such other written or oral argument as may be permitted by the Court.
24
25
26
27
28


         NOT. OF MTN. AND MTN. OF AHMAD RATEGH FOR APPT. AS LEAD PLAINTIFF &
        APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF--3:19-cv-04744-WHA
                                         1
             Case 3:19-cv-04744-WHA Document 24 Filed 10/15/19 Page 3 of 10




 1                           MEMORANDUM OF POINTS AND AUTHORITIES
 2          Ahmad Rategh respectfully submit this memorandum of points and authorities in support of his
 3   motion for:
 4          (a) appointment as Lead Plaintiff for the proposed Class, pursuant to Section 21D(a)(3)(B) of
 5   the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78u-4(a)(3)(B), as amended by
 6   the Private Securities Litigation Reform Act of 1995 (the “PSLRA”); and
 7          (b) approval of his selection of Bernstein Liebhard LLP (“Bernstein Liebhard”) as Lead Counsel
 8   and Bragar Eagel & Squire, P.C. (“Bragar Eagel & Squire”) as Liaison Counsel for the proposed Class.
 9                                      PRELIMINARY STATEMENT
10          Presently pending in this Court is the above-captioned securities class action lawsuit (the
11   “Action”) alleging violations of the Exchange Act brought on behalf of a proposed class of
12   shareholders that purchased or otherwise acquired Granite Construction Incorporated (“Granite
13   Construction” or the “Company”) securities between October 26, 2018 and August 1, 2019, inclusive
14   (the “Class Period”).
15          Under the PSLRA, class action complaints alleging violations of the Exchange Act trigger
16   statutory requirements for selecting the most adequate plaintiff to lead the action. The presumptive lead
17   plaintiff is the movant that has both the largest financial interest in the litigation and has made a prima
18   facie showing that he or she is a typical and adequate class representative under Rule 23 of the Federal
19   Rules of Civil Procedure.
20          Ahmad Rategh satisfies these requirements. First, Mr. Rategh has a large financial interest in the
21   Action as he lost $22,357.07 on his purchases of Granite Construction securities during the Class
22   Period. Thus, Mr. Rategh’s substantial financial interest will ensure his vigorous prosecution of the
23   Class’ claims. Second, Mr. Rategh satisfies Federal Rules 23(a)(3) and (a)(4), as his claims are typical
24   of the claims of the Class and Mr. Rategh will fairly and adequately represent the interests of the Class.
25   Additionally, Mr. Rategh has selected experienced and qualified counsel that can adequately represent
26   the Class here.
27          Accordingly, for the reasons discussed below, Mr. Rategh respectfully requests that the Court
28   grant his motion to appoint him as Lead Plaintiff, and approve his choice of counsel.


         NOT. OF MTN. AND MTN. OF AHMAD RATEGH FOR APPT. AS LEAD PLAINTIFF &
        APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF--3:19-cv-04744-WHA
                                         2
             Case 3:19-cv-04744-WHA Document 24 Filed 10/15/19 Page 4 of 10




 1                                    SUMMARY OF THE COMPLAINT
 2          Granite Construction purports to be one of the largest diversified infrastructure companies in the
 3   United States. In the public sector, the Company focuses on heavy-civil infrastructure projects such as
 4   roads, highways, and power-related facilities. The Company is incorporated in Delaware with its
 5   principal executives offices located in Watsonville, California.
 6          The Action alleges that throughout the Class Period, the Defendants made materially false and
 7   misleading statements regarding the Company’s business, operations and compliance policies.
 8   Specifically, Defendants made false and/or misleading statements and/or failed to disclose: (1) that the
 9   Company had assumed certain risks in connection with its heavy civil joint venture projects bid
10   between 2012 and 2014; (2) that there was an “untenable” imbalance of risk sharing between the
11   Company and the joint venture project owners; (3) that, as a result, the Company was reasonably likely
12   to incur additional project costs for its joint venture projects; (4) the Company was reasonably likely to
13   incur additional costs in connection with certain project disputes; and (5) that, as a result of the
14   foregoing, Defendants’ positive statements about the Company’s business, operations, and prospects
15   and prospects were materially misleading and/or lacked a reasonable basis.
16          On July 29, 2019, after the market closed, the Company disclosed that second quarter 2019
17   financial results were negatively impacted by non-cash charges related to four legacy, unconsolidated
18   heavy civil joint venture projects. On this news, the Company’s stock price fell $7.98 per share, or
19   nearly 18%, to close at $36.49 per share.
20          Then on August 2, 2019, before the market opened, the Company announced its second quarter
21   2019 financial results which included a $114.2 million revenue reduction due to charges disclosed
22   earlier that week.
23          On this news, the Company’s stock price fell $2.78 per share, or over 8%, to close at $31.22 per
24   share on August 2, 2019.
25
26
27
28


         NOT. OF MTN. AND MTN. OF AHMAD RATEGH FOR APPT. AS LEAD PLAINTIFF &
        APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF--3:19-cv-04744-WHA
                                         3
                    Case 3:19-cv-04744-WHA Document 24 Filed 10/15/19 Page 5 of 10




 1                                                      ARGUMENT
 2      I.             THE COURT SHOULD APPOINT AHMAD RATEGH AS LEAD PLAINTIFF
 3                A.     The Procedure Required by the PSLRA
 4                The PSLRA establishes a straightforward sequential procedure for selecting a Lead Plaintiff in
 5   “each private action arising under [the Exchange Act or the Securities Act] that is brought as a plaintiff
 6   class action pursuant to the Federal Rules of Civil Procedure.” Sections 21D(a)(1) and (a)(3)(B),
 7   15 U.S.C. §§ 78u-4(a)(1) and (a)(3)(B).
 8                First, the plaintiff who files the initial action must publish a notice (the “Early Notice”) to the
 9   class within 20 days of filing the action informing putative class members of: (1) the pendency of the
10   action; and (2) their right to file a motion for appointment as Lead Plaintiff within 60 days after
11   publication of the Early Notice. 15 U.S.C. § 78u-4(a)(3)(A)(i). Second, the PSLRA directs courts to
12   consider any motion to serve as Lead Plaintiff filed by putative class members in response to an Early
13   Notice by the later of: (i) 90 days after publication of the Early Notice; or (ii) as soon as practicable
14   after the Court decides any pending motion to consolidate. 15 U.S.C. § 78u-4(a)(3)(B). Finally, in
15   considering any motion to serve as Lead Plaintiff, the Court “shall appoint as lead plaintiff” the “most
16   adequate plaintiff.” 15 U.S.C. § 78u-4(a)(3)(B)(i).
17                The PSLRA provides a “rebuttable presumption” that the “most adequate plaintiff” is the person
18   or group that:
19           i)         has either filed the complaint or made a motion in response to an Early Notice;
20           ii)        in the determination of the court, has the largest financial interest in the relief sought by
21                      the class; and
22           iii)       otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure.
23   15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).
24                This presumption “may be rebutted only upon proof” by a putative class member that the
25   presumptively most adequate plaintiff: (1) “will not fairly and adequately protect the interests of the
26   class”; or (2) “is subject to unique defenses that render such plaintiff incapable of adequately
27   representing the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II).
28


         NOT. OF MTN. AND MTN. OF AHMAD RATEGH FOR APPT. AS LEAD PLAINTIFF &
        APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF--3:19-cv-04744-WHA
                                         4
              Case 3:19-cv-04744-WHA Document 24 Filed 10/15/19 Page 6 of 10




 1           As set forth herein, Ahmad Rategh meets the foregoing criteria, and thus is entitled to the
 2   presumption of being the “most adequate plaintiff” for the Class.
 3           B.      Ahmad Rategh is the Most Adequate Plaintiff
 4           Ahmad Rategh respectfully submits that he is presumptively the “most adequate plaintiff”
 5   because he has made a motion in response to an Early Notice, has the largest financial interest in the
 6   relief sought by the Class, and otherwise satisfies the requirements of Rule 23 of the Federal Rules of
 7   Civil Procedure.
 8                   1.      Ahmad Rategh’s Motion is Timely
 9           On August 13, 2019, the Early Notice was published via Businesswire. See Declaration of
10   Marion C. Passmore (“Passmore Decl.”), Ex. A. Accordingly, putative class members had until October
11   15, 2019, to file their lead plaintiff motions. See 15 U.S.C. § 78u-4(a)(3)(A)(i)(II) (“not later than 60
12   days after the date on which the notice is published, any member of the purported class may move the
13   court to serve as lead plaintiff of the purported class.”).
14           Ahmad Rategh has timely filed this motion in response to the Early Notice. Additionally, he has
15   filed a sworn certification, pursuant to 15 U.S.C. § 78u-4(a)(2)(A) attesting to his review of the
16   complaint in this Action and his willingness to serve as the representative of the Class, including
17   providing testimony at deposition and trial, if necessary. See Passmore Decl., Ex. B. Accordingly, Mr.
18   Rategh satisfies the first requirement to serve as Lead Plaintiff for the Class.
19                   2.      Ahmad Rategh Has the Largest Financial Interest in the Relief Sought by
20                           the Class
21           The PSLRA instructs the Court to adopt a rebuttable presumption that the “most adequate
22   plaintiff” is the plaintiff or movant with “the largest financial interest in the relief sought by the class”
23   who “otherwise satisfies the requirements of Rule 23.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).
24           Ahmad Rategh suffered losses of $22,357.07 in connection with his purchases of Granite
25   Construction securities during the Class Period. See Passmore Decl., Ex. C. Mr. Rategh is not aware of
26   any other movant that has suffered greater losses in Granite Construction securities during the Class
27   Period. Accordingly, Mr. Rategh has the largest financial interest in this litigation.
28


         NOT. OF MTN. AND MTN. OF AHMAD RATEGH FOR APPT. AS LEAD PLAINTIFF &
        APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF--3:19-cv-04744-WHA
                                         5
              Case 3:19-cv-04744-WHA Document 24 Filed 10/15/19 Page 7 of 10




 1                  3.      Ahmad Rategh Satisfies the Requirements of Fed. R. Civ. P. 23
 2          Once a movant has demonstrated that it has the largest financial interest, it need only make
 3   a prima facie showing of its typicality and adequacy. See In re Cavanaugh, 306 F.3d 726, 730-31 (9th
 4   Cir. 2002). Mr. Rategh satisfies the adequacy and typicality requirements of Rule 23 of the Federal
 5   Rules of Civil Procedure, which are the only Rule 23 provisions relevant to a determination of Lead
 6   Plaintiff under the PSLRA. Id.
 7                       a. Ahmad Rategh’s Claims Are Typical of Those of the Class
 8          “The test of typicality ‘is whether other members have the same or similar injury, whether the
 9   action is based on conduct which is not unique to the named plaintiffs, and whether other class
10   members have been injured by the same course of conduct.’” Hanon v. Dataproducts Corp., 976 F.2d
11   497, 508 (9th Cir.1992) (citation omitted).
12          Mr. Rategh’s claims are typical of the Class in that he: (i) suffered the same injuries as a result
13   of the same, or substantially the same, course of conduct by the named Defendants; and (ii) bases his
14   claims on the same, or substantially the same, legal theories as the Class. Id.
15          Here, the questions of law and fact common to the members of the Class and which may affect
16   individual Class members include whether:
17              •   Defendants violated the federal securities laws; and
18              •   the members of the Class sustained damages and, if so, what is the proper measure of
19                  damages.
20          These questions apply equally to Mr. Rategh as to all members of the Class. Since Mr. Rategh’s
21   claims have the same essential characteristics as those of the other Class members, the typicality
22   requirement is satisfied.
23                  b. Ahmad Rategh Will Fairly and Adequately Protect the Interests of the Class
24          In determining whether the adequacy requirement is met, courts in this Circuit consider whether
25   “the representative plaintiffs and their counsel have any conflicts of interest with other class members,”
26   and “will the representative plaintiffs and their counsel prosecute the action vigorously on behalf of the
27   class.” Staton v. Boeing Co., 327 F.3d 938, 957 (9th Cir. 2003) (citations omitted).
28


         NOT. OF MTN. AND MTN. OF AHMAD RATEGH FOR APPT. AS LEAD PLAINTIFF &
        APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF--3:19-cv-04744-WHA
                                         6
               Case 3:19-cv-04744-WHA Document 24 Filed 10/15/19 Page 8 of 10




 1            Ahmad Rategh is an adequate Lead Plaintiff. Mr. Rategh and members of the Class have the
 2   same interest: to maximize the recovery from Defendants as a result of the alleged fraud. Because of
 3   Mr. Rategh’s substantial financial stake in the litigation, Class members can be assured that he has the
 4   incentive to vigorously prosecute the claims.
 5            Additionally, Mr. Rategh has demonstrated his adequacy through his selection of Bernstein
 6   Liebhard as Lead Counsel and Bragar Eagel & Squire as Liaison Counsel for the proposed Class. As
 7   discussed more fully below, these firms are highly qualified and experienced in the area of securities
 8   class action litigation and have repeatedly demonstrated their ability to prosecute complex securities
 9   class action lawsuits.
10      II.      THE COURT SHOULD APPROVE AHMAD RATEGH’S CHOICE OF COUNSEL
11            The PSLRA vests authority in the Lead Plaintiff to select and retain Lead Counsel, subject to
12   court approval. 15 U.S.C. § 78u-4(a)(3)(B)(v).
13            Bernstein Liebhard has extensive experience prosecuting complex securities class actions, such
14   as this one, and is well qualified to represent the Class. See Passmore Decl., Ex. D (Firm Résumé of
15   Bernstein Liebhard). Accordingly, the Court may be assured that by approving Bernstein Liebhard as
16   Lead Counsel, the Class is receiving high-caliber legal representation.
17            Bernstein Liebhard has frequently been appointed as Lead Counsel or Co-Lead Counsel since
18   the passage of the PSLRA, and has frequently appeared in major actions in numerous courts throughout
19   the country. The National Law Journal has recognized Bernstein Liebhard for thirteen years as one of
20   the top plaintiffs’ firms in the country. In 2016, Bernstein Liebhard was listed for the eleventh
21   consecutive year in The Legal 500, a guide to the best commercial law firms in the United States, as
22   well as in Benchmark Plaintiff: The Definitive Guide to America’s Leading Plaintiff Firms & Attorneys
23   for four consecutive years. Bernstein Liebhard was also selected to the National Law Journal’s annual
24   “America’s Elite Trial Lawyers” list for three consecutive years.
25            Some of Bernstein Liebhard’s outstanding successes include:
26               •   In re Beacon Associates Litigation, No. 09 CIV 0777 (LBS) (AJP) (S.D.N.Y. 2013)
27                   ($219 million settlement);
28


         NOT. OF MTN. AND MTN. OF AHMAD RATEGH FOR APPT. AS LEAD PLAINTIFF &
        APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF--3:19-cv-04744-WHA
                                         7
             Case 3:19-cv-04744-WHA Document 24 Filed 10/15/19 Page 9 of 10




 1                 •   In re Fannie Mae Securities Litigation, No. 04-1639 (FJL) (D.D.C. 2013) ($153 million
 2                     settlement);
 3                 •   In re Tremont Securities Law, State Law and Insurance Litigation, No. 08-CV-11117
 4                     (TPG) (S.D.N.Y. 2011) (settlement in excess of $100 million);
 5                 •   In re Marsh & McLennan Companies Securities Litigation, No. 04-CV-8144 (CM)
 6                     (S.D.N.Y. 2009) ($400 million settlement);
 7                 •   In re Royal Dutch/Shell Transport Securities Litigation, No. 04-374 (JAP) (D.N.J. 2008)
 8                     (U.S.-based settlement amounting to $166.6 million); and
 9                 •   In re Freeport-McMoRan Copper & Gold, Inc. Derivative Litigation, C.A. No. 8145-
10                     VCN (Del. Ch. 2015) ($153.5 million settlement in a shareholder derivative action).
11          Further, Bernstein Liebhard partner Stanley Bernstein served as Chairman of the Executive
12   Committee in In re Initial Public Offering Securities Litigation, No. 21 MC 92 (SAS) (S.D.N.Y. 2009),
13   one of the largest consolidated securities class actions ever prosecuted, resulting in a $586 million
14   settlement.
15          Additionally, proposed Liaison Counsel, Bragar Eagel & Squire, maintains offices in this
16   District, and has extensive securities class action experience. See Passmore Decl., Ex. E (Firm Résumé
17   of Bragar Eagel & Squire). Accordingly, Bragar Eagel & Squire “has the requisite experience to serve
18   in the role of Liaison Counsel.” Soto v. Hensler, 235 F. Supp. 3d 607, 624 (D. Del. 2017) (citing KBC
19   Asset Mgmt. NV ex rel. Chemed Corp. v. McNamara, 78 F. Supp. 3d 599, 607 n.8 (D. Del. 2015)
20   (discussing role and duties of Liaison Counsel).
21                                                 CONCLUSION
22          For the foregoing reasons, Ahmad Rategh respectfully requests that this Court: (1) appoint him
23   as Lead Plaintiff for this Action, and all subsequently-filed, related actions; and (2) approve his
24   selection of Bernstein Liebhard as Lead Counsel and Bragar Eagel & Squire as Liaison Counsel for the
25   proposed Class.
26   Dated: October 15, 2019                            Respectfully submitted,
27
                                                        /s/ Marion C. Passmore
28                                                      Marion C. Passmore (#228474)


         NOT. OF MTN. AND MTN. OF AHMAD RATEGH FOR APPT. AS LEAD PLAINTIFF &
        APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF--3:19-cv-04744-WHA
                                         8
        Case 3:19-cv-04744-WHA Document 24 Filed 10/15/19 Page 10 of 10




                                      BRAGAR EAGEL & SQUIRE, P.C.
 1
                                      101 California Street, Suite 2710
 2                                    San Francisco, California 94111
                                      Tel.: (415) 365-7149
 3                                    Fax: (212) 214-0506
                                      Email: passmore@bespc.com
 4
 5                                    Proposed Liaison Counsel for the Proposed
                                      Class
 6
 7                                    BERNSTEIN LIEBHARD LLP
                                      Stanley D. Bernstein (pro hac vice to be filed)
 8                                    Laurence J. Hasson (pro hac vice to be filed)
                                      Matthew E. Guarnero (pro hac vice to be filed)
 9                                    10 East 40th Street
10                                    New York, NY 10016
                                      Tel: (212) 779-1414
11                                    Fax: (212) 779-3218
                                      Email: bernstein@bernlieb.com
12                                            lhasson@bernlieb.com
13                                            mguarnero@bernlieb.com

14                                    Counsel for Ahmad Rategh and Proposed Lead
                                      Counsel for the Proposed Class
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      NOT. OF MTN. AND MTN. OF AHMAD RATEGH FOR APPT. AS LEAD PLAINTIFF &
     APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF--3:19-cv-04744-WHA
                                      9
